Citation Nr: 0806093	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-144 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of scars, residuals of sutures to right middle 
finger, currently rated as 0 percent disabling.

2.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in December 2007.  A transcript of the 
hearing has been associated with the claim file.  

The issue of entitlement to service connection for a right 
wrist disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's scars on the right middle finger is not more 
than 39 sq. cm. in size, is not painful or tender, is not 
unstable, subject to ulceration, or productive of limitation 
of function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for 
scars, residuals of sutures to right middle finger, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.73, Diagnostic Code 5326 (2005), 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the evaluation of scars.  In a VCAA letter of 
October 2004 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
predated the rating decision.  

With regard to notice as to disability ratings and effective 
date assignment, notice was not provided until March 2006.  
However, the lack of timeliness is not prejudicial to the 
appellant because his claim is denied, and, therefore, the 
issues of rating and effective date do not arise.  The Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board notes that or an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  In regards to 
the issue of the evaluation of scars, the Board finds that 
the requirements enunciated in Vazquez-Flores have been met.  
In a Statement of the Case (SOC) of February 2006, the 
appellant was provided with all of the relevant Diagnostic 
Codes in his case.  Furthermore, in a letter of March 2006  
he was provided with examples of the medical and lay evidence 
he may submit to substantiate his case.  Subsequent to the 
SOC and the March 2006 letter the appellant's claim was 
readjudicated in a Supplemental Statement of the Case of 
December 2006.  Therefore, the appellant was afforded the 
required due process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records have 
been obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service connection for scars, residuals of sutures to the 
right middle finger, was granted via a rating decision of May 
2005.  A zero percent evaluation was assigned.  

A VA examination of January 2006 revealed four vertical scars 
each 1mm width and lengths of 2.25 cm, 1.5 cm, 1.25 cm, and 1 
cm, on the radial aspect of the right middle finger.  There 
was no tenderness on palpation, no inflammation, no 
elevation, edema, skin ulceration or breakdown over scar, no 
keloid formation, no depression of the scar and no adhesion 
to underlying tissue.  The texture of the scarred area was 
normal.  The scars had no induration or inflexibility.  There 
was discoloration noted of lighter than normal.  There was no 
underlying tissue loss.  Regarding limitation of motion, the 
veteran had 0 cm gap from 3rd digit (middle) tip to thumb, 
0.5 gap middle finger to distal transverse hand crease and 0 
cm gap middle finger to proximal palmar crease.  The examiner 
opined that the veteran had relatively good range of motion.  
Grip of the right hand was normal, but the examiner noted 
that it was substantially less than the dominant hand.  She 
opined that it is at least as likely as not that the 
decreased hand grip is secondary to injuries to the middle 
and ring digits on the right hand.  She further noted that 
the scars were not disabling or disfiguring and that carpal 
tunnel syndrome and diabetes also interfered with the hand 
grip strength.

At a Travel Board hearing of December 2007 the veteran stated 
that he experiences numbness, deadness and a tingling 
sensation on the right middle finger.  He also stated that 
sometimes the finger gets very stiff and he is not able to 
move it.  In regards to the scar, he stated that the scar 
does not bother him at all, he just experiences numbness.  

Diagnostic Code 7801, scars other than on the head, face, or 
neck that are deep or cause limited motion warrant a 10 
percent evaluation if the area or areas exceed 6 square 
inches (39 square cms).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).  Diagnostic Code 7802, scars other than the 
head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent evaluation if the 
area or areas of the scars are 144 inches square (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2007).  Diagnostic Code 7803, superficial unstable 
scars are rated as 10 percent disabling.  Note (1) provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Note 
(2) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  Diagnostic Code 7804, 
superficial scars that are painful on examination are rated 
as 10 percent disabling.  Note (1) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that in this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  Diagnostic Code 7805, other 
scars are to be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  

Under Diagnostic Code 5229, limitation of motion of the index 
or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 5229 
(2007).

Initially, the Board notes that adjudicating an initial 
rating claim requires the Board to consider the degree of 
disability during the entire course of the claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The veteran's scars on the middle finger of the right hand 
are rated as 0 percent disabling under Diagnostic Code 7805.  
After a careful review of the evidence of record, the Board 
finds that the evidence is against a rating in excess of 0 
percent disabling.

The veteran's scars of the right middle finger have been 
noted to be superficial and no more than 6 square inches.  
Furthermore, they have not been noted to be unstable or to be 
painful.  In regards to limitation of motion, the veteran has 
not been noted to have a gap of 1 inch or more between the 
fingertip and the proximal transverse crease of the palm.  
The Board notes that the examiner noted that the veteran's 
grip on the right hand was substantially less than on the 
dominant left hand and attributed the loss of strength in 
part to the veteran's scars on the middle finger.  However, 
the Board notes that the veteran's grip was normal on 
examination.  

The Board further notes that the veteran has claimed that he 
experiences pain on his right middle finger and that he 
sometimes cannot use it and that the pain was caused by the 
scars.  He has also complained of numbness.  Although the 
veteran is competent to report that he experiences pain, he 
is not competent to relate these symptoms to the service 
connected scar.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
The competent medical evidence of record does not establish a 
connection between the veteran's symptoms and the scar.  In 
fact, the most current VA examination of January 2006 noted 
no evidence of pain or tenderness on palpation and no 
limitation of function and the veteran's subjective claims 
could not be corroborated.  Examination was considered to be 
consistent with carpal tunnel syndrome.  In reaching this 
determination, the Board notes that there was a report of 
neuropathic pain due to old injury in 2006.  However, 
objectively sensation was intact and there was no muscle 
wasting.  The Board concludes that the objective findings are 
more probative of the degree of disability than the veteran's 
lay statements.   Thus, a higher rating is not warranted.  

The preponderance of the evidence is against an evaluation in 
excess of 0 percent for scars, residuals of sutures to the 
right middle finger, and there is no doubt to be resolved.  
Consequently the benefits sought on appeal are denied.


ORDER

An evaluation in excess of 0 percent disabling for scars, 
residuals of sutures to the right middle finger, is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case service medical records dated in March 
1977 note that the veteran sought treatment for pain on the 
right wrist which had been ongoing on and off for the 
previous 6 months.  Range of motion was within normal limits 
and neuron and pulses were normal.  He was diagnosed with 
tendonitis.  Private medical treatment records of January 
2005 note that the veteran was diagnosed with carpal tunnel 
syndrome on both hands, more on the right than on the left.  
At the Travel Board hearing of December 2007 the veteran 
testified that his wrist problems started while in service.  
Furthermore, private medical records of September 2004 note 
that x-rays showed a pseudoarthrosis of a nonunion fracture 
of the right carpal navicular.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006) the Court held that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent  medical evidence on file for the 
Secretary to make a decision on the claim.  In this case, the 
veteran has been diagnosed with carpal tunnel syndrome on the 
right hand.  Furthermore, service medical records show that 
the veteran complained of right wrist pain while in service 
and was diagnosed with tendonitis.  The Board notes that the 
veteran has not undergone a VA examination.  Therefore, a 
medical examination is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA 
examination to determine the etiology of 
any current right wrist  disability.  If 
confirmed, the examiner should determine 
the most likely etiology of any right 
wrist disability found.  The examiner 
should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any stomach and/or back disability 
present is related to service or whether 
such etiology is unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


